IN RE: ESTATE OF CLAIRE R. AUMILLER, A/K/A HARRIET CLAIRE AUMILLER, A/K/A CLAIRE H. AUMILLER, DECEASED.
LISA G. WRIGHT, ADMINISTRATOR, D.B.N.C.T.A OF THE ESTATE OF CLAIRE R. AUMILLER, Respondent
v.
GAIL L. AUMILLER, EXECUTRIX OF THE ESTATE OF ARTHUR A. AUMILLER, DECEASED, Petitioner.
No. 840 MAL 2007.
Supreme Court of Pennsylvania, Middle District.
April 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of April, 2008, the Petition for Allowance of Appeal is hereby DENIED.
Madame Justice Todd and Mr. Justice McCaffery did not participate in the consideration or decision of this matter.